448 F.2d 786
78 L.R.R.M. (BNA) 2632, 66 Lab.Cas.  P 12,108
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.G & S METAL PRODUCTS COMPANY, Inc., Respondent.
No. 71-1079.
United States Court of Appeals,Sixth Circuit.
Oct. 12, 1971.

Avrum M. Goldberg, N. L. R. B., Washington, D. C., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Allison W. Brown, Jr., Atty., N. L. R. B., Washington, D. C., on the brief, for petitioner.
Joseph L. Newman, Cleveland, Ohio, for respondent.
ORDER
Before PHILLIPS, Chief Judge, and MILLER and KENT, Circuit Judges.


1
This case is before the court on application of the National Labor Relations Board for enforcement of the order and decision of the Board reported at 182 N.L.R.B. No. 22.  Reference is made to the decision of the Board for a recitation of pertinent facts.


2
The court finds that the decision of the Trial Examiner with respect to the discharge of Rita Devaney is supported by substantial evidence and that the order of the Board disagreeing with the Trial Examiner and directing the reinstatement of Devaney is not supported by substantial evidence on the record as a whole.  It is ordered that enforcement of this part of the order of the Board is denied.


3
Counsel for respondent having stated in open court that respondent already has complied with the other parts of the Board's order, it is ordered that enforcement is granted except as to the reinstatement of Devaney.  This court does not reach the question of the application to the facts of this case of the rule enunciated in N.L.R.B. v. Central Power & Light Co., 425 F.2d 1318, 1320 (5th Cir.).